EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vlad Teplitskiy on February 10, 2021.  The application has been amended as follows:
	IN THE CLAIMS:
In claim 1, line 12, the recitation “to permit user to engage” has been replaced with - - to permit a user to engage - -.
In claim 4, line 3, the recitation “to be about 200 mm” has been replaced with - - to be 200 mm - -.
In claim 5, lines 1-2, the recitation “at least about 12 mm” has been replaced with - - at least 12 mm - -.
In claim 6, line 2, the recitation “angle of about 14°” has been replaced with - - angle of 14° - -.
In claim 7, line 2, the recitation “angle of about 7°” has been replaced with - - angle of 7° - -.
In claim 9, line 2, the recitation “angle of about 14°” has been replaced with - - angle of 14° - -.
In claim 9, line 3, the recitation “angle of about 7°” has been replaced with - - angle of 7° - -.
REASONS FOR ALLOWANCE
Claims 1-16 and 18-24 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a foot pedal apparatus for use with a workstation located on a floor surface and operated by a seated user in controlling a robotic surgery system, the apparatus comprising: first side mount comprising a first track and a second side mount comprising a second track, the first and second side mounts configured to be attached to a base of the workstation, and the first and second tracks configured to permit forward and backward movement of the first and second side mounts, the first side mount comprising a fastener; a platform comprising a first side and a second side opposite the first side, the first side of the platform mounted on a rod extending between the first and second side mounts, the inter alia, a first side mount comprising a first track and a second side mount comprising a second track, the first and second side mounts configured to be attached to a base of the workstation, and the first and second tracks configured to permit forward and backward movement of the first and second side mounts, the first side mount comprising a fastener; a platform comprising a first side and a second side opposite the first side, the first side of the platform mounted on a rod extending between the first and second side mounts, the platform configured to pivot on the rod between a first position in which the platform is lowered toward the floor surface to permit a user to engage first and second pedals and a second position in which at least the second side of the platform is raised away from the floor surface to permit transport of the workstation, the platform comprising a side surface with an opening configured to receive the fastener of the first side mount to retain the platform in the second position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656